DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/10/2021 is acknowledged and entered by the Examiner. Claims 1 and 16 have been amended. Claims 8, 10, and 13 have been canceled. Claims 1-7, 9, 11-12, and 14-22 are currently pending in the instant application.  
The rejection of claims 1-7, 9, 11-13, and 16-22 under 35 U.S.C. 103 as being unpatentable over Suresh (US 2014/0005304 A1) is withdrawn in view of Applicant’s amendment and remark. Specifically, Suresh failed to disclose a silsesquioxane-like (SSQ-Like) particles having an aggregate particle with an average dimension of about one to about 10 microns as required in amended claims 1 and 16.
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Suresh (US 2014/0005304 Al) in view of Song (US 2013/0240261 Al) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-7, 9, 11-12, and 14-22 are allowed over the prior art of record. 
the claims, filed on 05/10/2021, have been carefully reviewed and searched. The closest new prior art found is to US 5,153,238 hereinafter Bilgrien. Bilgrien teach a composition comprises 100 parts by weight of polydiorganosiloxane having an aggregate particle size of 10 to about 700 micrometers and 10-80 parts by weight reinforcing filler (electrically conductive filler) such as carbon black and finely divided metals distributed in a polymer matrix (See Abstract; Col 2, lines 38-44; Col. 6, lines 25-27; and Col. 9, lines 1-4). 
	Bilgrien failed to disclose or suggest an electromagnetic interference (EMI) shielding article comprises about 0.0005 wt.% to about 2.0 wt.% of silsesquioxane-like (SSQ-Like) particles having an aggregate particle with an average dimension of about one to about 10 microns as required in amended claims 1 and 16. Therefore, claims 1 and 16 are allowable over the prior art of record. Claims 2-7, 9, 11-12, 14-15, and 17-22 directly or indirectly depend from claims 1 and 16 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761